COURT OF APPEALS
SANDEE BRYAN MARION                     FOURTH COURT OF APPEALS DISTRICT                       KEITH E. HOTTLE
  CHIEF JUSTICE                           CADENA-REEVES JUSTICE CENTER                         CLERK OF COURT
KAREN ANGELINI                               300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                           SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                       WWW.TXCOURTS.GOV/4THCOA.ASPX                                TELEPHONE
PATRICIA O. ALVAREZ                                                                                 (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                   FACSIMILE NO.
  JUSTICES                                                                                       (210) 335-2762


                                                March 11, 2015

       Jay Brandon                                             Gerald A. Uretsky
       Assistant District Attorney                             Attorney At Law
       300 Dolorosa                                            406 Brees Boulevard
       San Antonio, TX 78205                                   San Antonio, TX 78209-4828

       Veronica Marie Segovia
       100 Dolorosa
       3rd Floor
       San Antonio, TX 78205-3030


       RE:     Court of Appeals Number: 04-14-00684-CV
               Trial Court Case Number:        2014-PA-00640
               Style: In the Interest of J. A.J. and M.L.W., Children



               The Court has this date issued the Mandate in the above styled and numbered cause.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK

                                                            ____________________________
                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853
                                              MANDATE

THE STATE OF TEXAS

TO THE 225TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 31, 2014, the cause upon appeal to
revise or reverse your judgment between

In the Interest of J. A.J. and M.L.W., Children, Appellant

V.



No. 04-14-00684-CV and Tr. Ct. No. 2014-PA-00640

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, the trial court’s
judgment signed on September 25, 2014, is REVERSED and the case is
REMANDED for a new trial.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on March 11, 2015.

                                                             KEITH E. HOTTLE, CLERK



                                                             ____________________________
                                                             Cynthia A. Martinez
                                                             Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

         TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-14-00684-CV

                          In the Interest of J. A.J. and M.L.W., Children

                                                   v.



         (NO. 2014-PA-00640 IN 225TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
FILING                            $195.00   INDIGENT      N/A


         Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


         Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this March 11, 2015.

                                                        KEITH E. HOTTLE, CLERK


                                                        ____________________________
                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853